Citation Nr: 1507710	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2012, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Muskogee RO.  A transcript of this hearing was prepared and associated with the claims file.

In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for diabetes mellitus, type II.  He contends that this disability is due to in-service herbicide exposure while serving in Thailand.  His exact service dates in Thailand are unclear, but he appears to have served in Thailand in the early to middle 1970s.  

In his July 2012 notice of disagreement, the Veteran reported that he "was stationed at [Udorn] and Udapo AF Bases."  He reported that his "collateral duties had me patrolling around the airfields where the U2's were placed.  This placed me near the perimeters of the bases."  

At his December 2012 DRO hearing, the Veteran's accredited representative noted that the Veteran has "verified periods of service at the Udorn Republic of Thailand Air Force Base from November 2, 1972, through December 1, 1973."  The Veteran testified that he served as a "[g]eneral aircraft mechanic on the F-4s," which put him on the flight line.  He testified that he was on the flight line, near the base perimeter, an average of 13 hours per day.  When asked how close the flight line was to the perimeter fence, he testified that "I believe [it was] on one part of the perimeter," and reported that he "spent some time ... many times down at the end of the runway doing last minute end of runway inspections on F-4s before they took off."  He testified that, on one occasion, he was informally assigned to the base perimeter detail for a period of two days.  He testified that he lived off base starting two or three months after he started his tour there and that he had to pass through the perimeter fence to get on and off base at least twice per day, every day.  

In his March 2013 substantive appeal, the Veteran reported that he "had 'end of runway' duty several times."  For such duty, "[a] crew of three would station themselves at the end of the runway for a week at a time and twelve hours a day."  He noted that "[o]ne could see the green belt just off base.  I think the perimeter was 60 yards away although I can't recall for sure."  At the Board hearing, the Veteran testified that he might have been 20 yards away, but he was not sure. 

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, 'Project CHECO Southeast Asia Report: Base Defense in Thailand.'  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the JSRRC for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  

The Board finds that a remand is necessary in this case to attempt to verify the Veteran's reported exposure to herbicides during this service in Thailand.  

On remand, the Veteran's complete service personnel records should also be obtained, both to determine his exact service dates in Thailand and because these records may include more details allowing VA to verify that he served on the perimeter of one or more of the bases that he served on in Thailand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records and associate them with the claims file.

2.  Following completion of the above, contact the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate entity, provide the verified particulars of the Veteran's foreign service, and specifically request verification of the claimed herbicide exposure in Thailand.  This request should include the information presented by the Veteran, including his testimony regarding his on-base duties and his claim that he lived off base for a large portion of his assignment in Thailand and had to enter and exit through the perimeter fence at least two times per day.  The RO/AMC should ensure that documentation of this entity inquiry is added to the claims file that includes the complete content of the inquiry and the information provided to the entity by the RO/AMC.

3.  Following completion of the above, the AMC/RO should make a clear determination as to whether the Veteran was exposed to herbicides during service.  

4.  After the development requested above has been completed, and after any additional development deemed appropriate, again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




